DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-14 and 16-20 are pending. 
Claims 15 and 21-47 are cancelled. 

Specification
The abstract of the disclosure is objected to because it is too short in length to meet the 50 word minimum criteria.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 20, the phrase “substantially” renders Claims 8 and 20 indefinite because a person of ordinary skill in the art of medical implants would not be able to determine the scope of this phrase.  The term “substantially” is a term of degree with an undefined range.  Based on the current language of the claims, the drawings, and the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen et al. (US 7,371,408 B1, hereinafter “Petersen”) in view of Constanz (US 6,375,935 B1).
Regarding Claims 1-6,  and 17 -19, Petersen discloses a method for treating bone defects (abstract) comprising the steps of mixing a powder comprising calcium sulfate hemihydrate (Column 3, lines 7-8) with a diluent (Column 3, lines 8-9) that can be water to produce a bone graft material in the form of a paste (Column 2, line 45) and applying the bone graft material to a bone defect (via injection as described in preferred embodiment 1 in Column 3 line 57 - Column 2, line 25). Petersen and Constanz do not specifically disclose the calcium sulfate hemihydrate consists of thick, stubby, rod-like crystals having a low water carrying capacity. However, as this is a property of the materials and the materials as disclosed by Petersen in view of Constanz are the same as the present invention, these characteristics would be present in the composition of Petersen in view of Constanz. 
Petersen discloses the invention substantially as claimed, but fails to disclose limitations relative to MPa and time frames associated with MPa.  
In the same art of bone implant compositions, Constanz teaches a bone graft material which sets in a variety of timeframes and MPa ranges (described in Column 5, lines 50 through Column 6, line 27) that are desirable to mimic the compressive strength of cancellous bone. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the composition of Petersen with the set times and MPa ranges of Constanz in order to provide compressive strength sufficient to serve a s a cancellous bone structural material under normal physiological conditions as is taught by Constanz (Column 6, lines 10-15).  

 is formed by immersing calcium sulfate dihydrate in a solution of water and an inorganic salt (inorganic salts disclosed in Petersen Column 3, lines 8-9) to form a mixture, and heating the mixture to substantially its boiling point at atmospheric pressure such that the calcium sulfate dihydrate is converted to calcium sulfate hemihydrate. Please note:  as the term substantially its boiling point is indefinite, any temperature meets the limitation as claimed. 
Regarding Claim 9, Constanz further discloses that the bone graft material can have a working time of at least 5 minutes following mixing (Column 5, lines 15-20). It would be obvious to one having ordinary skill in the art at the time the invention was made to utilize a working time of 5 minutes as taught by Constanz with the invention of Petersen in order to allow time for applying the graft material accurately to the bone defect area. 
Regarding Claims 10 -12, Constanz further discloses an accelerant (active gent described in Column 3, lines 50-53) that can be calcium sulfate (line 66) and additives including antibiotics (line 67). It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize calcium sulfate as a well-known biocompatible additive and antibiotics to help prevent infection with the material of Petersen. 
Regarding Claim 13, Constanz discloses a ratio of the diluent to powder weight ratio that is 0.19:1 to 0.31:1 (Column 4, lines 8-15). It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the ratio of dilutent to powder weight ratio as taught by Constanz with the material of Petersen in order to achieve the desirable strengths as taught by Constanz. 
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 19, 20and 28-31 of U.S. Patent No. 7,507,257.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific and yet contain all the limitations of the current claims and therefore could be used to reject the current broad claims.

Claim 1 is anticipated by patented Claim 1.
Claim 2 is anticipated by patented Claim 2.
Claim 3 is anticipated by patented Claim 3.
Claim 4 is anticipated by patented Claim 11.
Claim 5 is anticipated by patented Claim 19.
Claim 6 is anticipated by patented Claim 20. 
Claim 7 is anticipated by patented Claim 4.
Claim 8 is anticipated by patented Claim 5.
Claim 9 is anticipated by patented Claim 6.
Claim 10 is anticipated by patented Claim 7.
Claim 11 is anticipated by patented Claim 8.
Claim 12 is anticipated by patented Claim 9.
Claim 13 is anticipated by patented Claim 10.

Claim 16 is anticipated by patented Claim 11.
Claim 17 is anticipated by patented Claim 28.
Claim 18 is anticipated by patented Claim 29.
Claim 19 is anticipated by patented Claim 30.
Claim 20 is anticipated by patented Claim 31. 

Response to Arguments
Applicant’s amendments to Claims 5 and 6 are sufficient to overcome the 112 second paragraph rejection. 
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.
Regarding the argument that the 112 second paragraph rejection should be withdrawn for Claims 8 and 20 because “one skilled in the art would readily appreciate the term ‘substantially its boiling point at atmospheric pressure’”, the examiner respectfully disagrees.  As the term “substantially” is a term of degree with an undefined range, it would not be readily appreciated how many degrees to either side of the boiling point at atmospheric pressure would encompass the claimed range, and therefore the claim is deemed indefinite and the rejection maintained. 
Regarding the arguments that the combination of references presented fail to disclose the claimed invention for failing to disclose the recited compressive strengths and times, the examiner respectfully disagrees. As the materials disclosed in the prior art references are the same as the claimed invention, the compressive strengths and times would be the same, as would all other characteristics for property of the materials.  As this applies to the amended claim limitation that the calcium sulfate hemihydrate consists of thick, stubby, rod-like crystals having a low water carrying capacity, the rejection is maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/CHRISTINE L NELSON/            Examiner, Art Unit 3774        

                                                                                                                                                                                    /JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774